Citation Nr: 0310692	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, fracture, os
calcis, right with osteomyelitis, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals, fracture, os
calcis, left, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from August 1963 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


REMAND

The veteran contends that he is entitled to increased 
evaluations for service- connected residuals of bilateral 
heel fractures.  After a preliminary review of the record, 
the Board determined that additional development was 
necessary prior to considering the veteran's claims on the 
merits.  Pursuant to the Board's authority, at that time, to 
obtain evidence under 38 C.F.R. § 19.9(a)(2) (2002) without 
remanding the matter to the RO, the Board developed the case 
for an examination that addressed the schedular rating 
criteria for ankle and foot disabilities.  The Board 
considered previous VA examinations inadequate for evaluating 
whether the veteran was entitled to higher ratings.  The 
reports on the April 2003 VA examinations are associated with 
the claims file.  

The Board did not provide the veteran and his representative 
with notice of the April 2003 VA examination results and an 
opportunity to respond in accordance with 38 C.F.R. § 
20.903(b) (2002).  

Further review of the record reveals that the veteran 
submitted a July 2002 report from Dr. T.R.H. in connection 
with an unrelated claim.  In this report, Dr. T.R.H. also 
reported on examination findings that pertained to the 
veteran's feet.  The RO did not consider Dr. T.R.H.'s July 
2002 report in the instant appeal.  

Lastly, it appears from the case, Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) and its progeny that letters such 
as the RO's December 2001 letter are insufficient to satisfy 
the notice requirements under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, to the extent that 
the letter does not actually cite the VCAA.  The veteran was 
provided with notice of the VCAA in a separate claim for 
Paragraph 30 benefits (38 C.F.R. § 4.30) for his right heel, 
but this is not considered to be notice of the VCAA in the 
instant appeal.  

The Board notes that in the recently decided case, Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for Veterans Claims invalidated the Board's 
authority under 38 C.F.R. § 19.9(a)(2) (2002) to obtain 
evidence and cure procedural defects without remanding the 
matter to the RO.  Therefore, the RO must provide the veteran 
and his representative with notice of the April 2003 VA 
examination results and afford them an opportunity to 
respond.  The RO must provide the veteran with actual notice 
of the VCAA with respect to this appeal.  Thereafter, the RO 
should readjudicate the claims with consideration to include 
the April 2003 VA examination reports and Dr. T.R.H.'s July 
2002 report.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran and 
his representative with notice of the 
April 2003 VA examination results and the 
opportunity to present additional 
argument.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record that 
includes the April 2003 VA examination 
reports and Dr. T.R.H.'s July 2002 
report.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings for service-connected residuals 
of bilateral heel fractures.  To the 
extent that the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The purpose of this REMAND is for due process and a 
readjudication of the claims for increased ratings for 
service-connected residuals of bilateral heel fractures.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



